 

EXHIBIT 10.3

 

ASSIGNMENT OF SECURITIES WITH ASSUMPTION

OF SECURITIES BASED LINE OF CREDIT

 

This Assignment of Securities with Assumption of Securities Based Line of Credit
(this “Agreement”) is entered into as of December 30, 2015 (the “Effective
Date”), by and between Beechwood Properties, LLC (“Beechwood”) and Redhawk
Holdings Corp. (“Redhawk”).

 

RECITALS

 

WHEREAS, Beechwood is the owner of the assets listed on Exhibit “A” attached
hereto and made a part hereof which assets are currently held in that certain
Joint Agency Agreement account number 5260001442 at Regions Bank (“Regions”);

 

WHEREAS, Beechwood has executed and delivered that certain Promissory Note dated
September 4, 2015 in the principal amount of $1,130,000 payable to the order of
Regions (the “Note”) which Note is a revolving line of credit note, has a
current outstanding principal balance as of the Effective Date of $980,000 and
was executed and delivered in connection with that certain Loan Agreement dated
September 4, 2015 by and between Beechwood and Regions (the “Loan Agreement”);

 

WHEREAS, Beechwood is willing to transfer to Redhawk all assets listed on
Exhibit “A” other than the Independence Energy Corp. stock (such assets to be
transferred being referred to hereinafter as the “Transferred Assets”) with such
Transferred Assets having a value as of the Effective Date of $1,862,049.80 in
exchange for Redhawk’s assumption of the Note and Loan Agreement and Redhawk’s
issuance to Beechwood of 1000 shares (par value of $1,000.00 per share and
stated value equal to $1,000.00 per share) of Series B Convertible Preferred
Stock of Redhawk Holdings Corp.

 

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Beechwood and Redhawk hereby agree as follows:

1.Beechwood hereby assigns, transfers and conveys the Transferred Assets to
Redhawk free and clear of all liens and security interests other than the liens
and security interests in favor of Regions and Beechwood and Redhawk will work
together to have the Transferred Assets moved expeditiously to an investment
account in the name of Redhawk Holdings Corp.

 

2.Beechwood represents that all accrued interest on the Note has been paid in
full as of the Effective Date.

 

3.Redhawk hereby agrees to issue and deliver to Beechwood on the Effective Date
1000 shares (par value of $1,000.00 per share and stated value equal to
$1,000.00 per share) of Series B Convertible Preferred Stock of Redhawk Holdings
Corp.

 

4.Beechwood agrees that from and after the Effective Date, it will not borrow
any additional amounts (or allow any additional amounts to be advanced) under
the Note unless (i) Redhawk expressly requests Beechwood to do so for the
benefit of Redhawk and (ii) all such additional amounts borrowed from Regions or
advanced by Regions under the Note are immediately deposited into an account of
Redhawk.

 

5.Redhawk hereby assumes and agrees to pay, in full, to its complete and final
discharge, any and all amounts now or hereafter due and payable or owing under
the Note, including but not limited to the current principal balance due (which
as of the Effective Date is $980,000.00) and all interest accruing after the
Effective Date and further agrees to fully comply with and discharge all of the
terms and conditions of the Note and Loan Agreement from and after the Effective
Date to the same extent as if Purchaser had personally executed the Note and
Loan Agreement.

 

1 

 

 

6.To the extent any payments due under the Note or Loan Agreement are made by
Regions debiting any account of Beechwood by auto debit provision or otherwise,
Redhawk agrees that it will reimburse Beechwood for such debited amount within
two (2) business days of receipt of notice of such debit from Beechwood.

 

7.Beechwood agrees that it will not amend the Note or the Loan Agreement without
the prior written consent of Redhawk.

 

8.Beechwood acknowledges and agrees in favor of Regions that all of the terms
and conditions of the Note and the Loan Agreement shall remain in full force and
effect, and the execution of this Agreement shall not be considered a novation
of the Note or the Loan Agreement. Beechwood further acknowledges and agrees in
favor of Regions that its obligations owed to Regions as borrower shall survive
the execution of this Agreement.

 

EXECUTED in multiple counterparts in the presence of the undersigned competent
witnesses, on this _____ day of December, 2015.

 

WITNESSES:                   BEECHWOOD PROPERTIES, LLC               /s/ G.
Darcy Klug Print:     G. DARCY KLUG, MANAGER                 Print:            
        REDHAWK HOLDINGS CORP.               /s/ Daniel J. Schreiber Print:    
DANIEL J. SCHREIBER, CEO                 Print:      

 

   

 

 

EXHIBIT A

 

   

 

